Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Miguel Jiminez seeks to appeal the magistrate judge’s order * denying relief on his 28 U.S.C. § 2254 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Jiminez v. Vaughan, No. 3:07-cv-00639-MHL, 2008 WL 2329767 (E.D. Va. June 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C. § 636(c) (2006).